Exhibit 10.3

 

REVENUE Share Agreement Between The Car Flip Guys and InCapta, Inc.

 

REVENUE SHARING AGREEMENT

 

This REVENUE SHARING (the “Agreement”) is dated as of the 26th day of  May, 2017
(“Effective Date”) and is made by and between THE CAR FLIP GUYS. (“The Car Flip
Guys”), with its principal place of business located at P.O. Box 24,
Weatherford, TX and InCapta, Inc., a Nevada Corporation, whose principal place
of business is located at: InCapta, Inc. (“Client”), having its principal place
of business at 1950 Fifth Avenue #100, San Diego, CA 92101. (INCT”). Hereinafter
THE CAR FLIP GUYS and INCT shall be referred to collectively as the “Parties.”

 

RECITALS

 

WHEREAS, It is understood by the Parties that THE CAR FLIP GUYS is in the
business of buying, reconditioning and selling cars and WHEREAS, it is
understood by the Parties that INCT holds certain relationships and agreements
with individuals and entities in the media and Entertainment business.

 

WHEREAS, THE CAR FLIP GUYS desire to utilize those relationships and agreements.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the recitals, mutual promises and covenants
set forth herein and other good and valuable consideration, the receipt of which
is hereby acknowledged, the Parties agree as follows:

 

1. Revenue Sharing.

 

1.1 Revenue Sharing. It is hereby agreed that THE CAR FLIP GUYS shall share with
INCT 50% of the gross revenues THE CAR FLIP GUYS derives and receives from TV
Show “The Car Flip Guys.” THE CAR FLIP GUYS hereby agrees that revenues due INCT
shall be paid after the end of the invoiced month. Payment shall commence and
revenue shall paid upon earning, within 7 days of receipt thereof.

 



CONFIDENTIALPage 1 of 5 

 

  

2. Ownership. Subject to any licenses granted in this Agreement (if any), each
Party and its licensors (if any) are and will remain the owner of all right,
title and interest in and to each work products, including all intellectual
property therein. All acquisitions made by The Car Flip Guys shall be held as
assets of INCT and held on INCT books accordingly, 100% accordingly.

 

3. Indemnification.

 

3.1 Indemnification. The Parties hereby agree to defend, indemnify and hold
harmless the other Party and its End Users (each, an “Indemnified Party”)
against any and all claims, demands, causes of action, damages, costs, expenses,
penalties, losses and liabilities (whether under a theory of negligence, strict
liability, contract or otherwise) incurred or to be incurred by an Indemnified
Party (including reasonable attorney fees) arising out of, resulting from or
related to (i) a breach of any representation or warranty under this Agreement
or (ii) any use, reproduction or distribution of a Application or Application
documentation developed by THE CAR FLIP GUYS which causes an infringement of any
patent, copyright, trademark, trade secret, or other property rights of any
third parties arising in any jurisdiction throughout the world.

 

4. Liability Limitations.

 

4.1 INCT LIABILITY FOR ANY CLAIM OR CAUSE OF ACTION WHETHER BASED IN CONTRACT,
TORT OR OTHERWISE WHICH ARISES UNDER OR IS RELATED TO THIS AGREEMENT SHALL BE
LIMITED TO INCT’S DIRECT OUT-OF-POCKET DAMAGES, ACTUALLY INCURRED, WHICH UNDER
NO CIRCUMSTANCES SHALL EXCEED, IN THE AGGREGATE, THE AMOUNT PAID BY THE CAR FLIP
GUYS TO INCT UNDER THIS AGREEMENT FOR THE 12-MONTH PERIOD IMMEDIATELY PRECEEDING
THE DATE THE CLAIM AROSE.

 

4.2 IN NO EVENT SHALL INCT BE LIABLE FOR INDIRECT, SPECIAL, PUNITIVE, INCIDENTAL
OR CONSEQUENTIAL DAMAGES OF ANY KIND WHATSOEVER OR THE CLAIMS OR DEMANDS MADE BY
ANY THIRD PARTIES, WHETHER OR NOT THE CAR FLIP GUYS HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

5. Term and Termination.

 

5.1 Term. This Agreement will become in effect on the Effective Date and will
remain in effect until terminated as provided in this Agreement.

 

5.2 Termination. This Agreement shall remain in effect from the Effective Date
to 1 year. Thereafter, this Agreement shall automatically renew in five (1) year
increments. Either Party may terminate this Agreement, with cause, upon thirty
(30) days prior written notice to the other Party.

 



CONFIDENTIALPage 2 of 5 

 

  

5.3 Survival. Upon any termination or expiration of this Agreement, the
following provisions will survive any such termination or expiration: Sections
titled (“Ownership”), (“Indemnification”), (“Liability Limitations”), (“Term and
Termination”), and (“General”).

 

6. General.

 

6.1 Relationship of Parties. INCT and THE CAR FLIP GUYS are independent
contractors and this Agreement shall not establish any relationship of
partnership, joint venture, employment, franchise, or agency between INCT and
THE CAR FLIP GUYS. Neither INCT nor THE CAR FLIP GUYS shall have the power to
bind the other or incur obligations on the other’s behalf without the other’s
prior written consent.

 

6.2 Assignment. Neither Party shall assign this Agreement in whole or in part
without the prior written consent of the other party. However, THE CAR FLIP GUYS
AND INCT shall have the right to assign this Agreement to an affiliate or
subsidiary. This Agreement will bind and inure to the benefit of the respective
successors and permitted assigns of INCT or THE CAR FLIP GUYS.

 

6.3 Entire Agreement and Amendment. This Agreement completely and exclusively
states the agreement between INCT and THE CAR FLIP GUYS regarding its subject
matter. This Agreement supersedes and governs all prior or contemporaneous
understandings, representations, agreements, or other communications between
INCT and THE CAR FLIP GUYS, oral or written, regarding such subject matter.

 

6.4 Severability. If any one or more of the provisions contained herein shall
for any reason be held to be unenforceable in any respect under law, such
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such unenforceable provision or
provisions had never been contained herein, provided that the removal of such
offending term or provision does not materially alter the burdens or benefits of
either of the parties under this Agreement.

 

6.5 Third Party Beneficiaries. The provisions of this Agreement are for the
benefit of the parties and not for any other person. Should any third party in
THE CAR FLIP GUYS or INCT institute proceedings, this Agreement shall not
provide any such person with any remedy, claim, liability, reimbursement, cause
of action, or other right.

 

6.6 Governing Law; Forum Selection; Consent of Jurisdiction. This Agreement
shall be governed by and construed in accordance with the laws of the State of
CA, without regard to its conflicts of law principles. All judicial proceedings
to be brought with respect to the Agreement or any other dispute between the
parties hereto shall be brought in any state or federal court located in San
Diego, California (the “Court”) and by execution and delivery of this Agreement,
the parties hereto each accepts generally and unconditionally the exclusive
jurisdiction of the Court and irrevocably waives any objection (including,
without limitation, any objection of the laying of venue based on the grounds of
forum non-conveniens) which either of them may now have or hereafter have to the
bringing of any such action or proceeding with respect to this Agreement or any
other dispute in the Court.

 

6.7 Executed in Counterparts. This Agreement may be executed in counterparts,
each of which shall be an original, but such counterparts shall together
constitute but one and the same document.

 

6.8 Construction. The headings and numbering of sections in this Agreement are
for convenience only and shall not be construed to define or limit any of the
terms or affect the scope, meaning or interpretation of this Agreement or the
particular section to which they relate. This Agreement and the provisions
contained herein shall not be construed or interpreted for or against any party
because that party drafted or caused its legal representative to draft any of
its provisions.

 



CONFIDENTIALPage 3 of 5 

 

  

6.9 Waivers. No waiver of any provisions of this Agreement and no consent to any
default under this Agreement shall be effective unless the same shall be in
writing and signed by or on behalf of the party against whom such waiver or
consent is claimed. No course of dealing or failure of any party to strictly
enforce any term, right or condition of this Agreement shall be construed as a
waiver of such term, right or condition. Waiver by either party of any default
by the other party shall not be deemed a waiver of any other default. No course
of dealing shall be deemed to amend the Agreement in the absence of any writing
signed by duly authorized representatives of each party.

 

6.10 Remedies Cumulative. Unless otherwise provided for under this Agreement,
all rights of termination or cancellation, or other remedies set forth in this
Agreement, are cumulative and are not intended to be exclusive of other remedies
to which the injured party may be entitled by law or equity in case of any
breach or threatened breach by the other party of any provision in this
Agreement. Use of one or more remedies shall not bar use of any other remedy for
the purpose of enforcing any provision of this Agreement.

 

6.11 Press Releases. The parties shall consult with each other in preparing any
press release, public announcement, news media response or other form of release
of information concerning this Agreement or the transactions contemplated hereby
that is intended to provide such information to the news media or the public (a
“Press Release”). Neither party shall issue or cause the publication of any such
Press Release without the prior written consent of the other party; except that
nothing herein will prohibit either party from issuing or causing publication of
any such Press Release to the extent that such action is required by applicable
law or the rules of any national stock exchange applicable to such party or its
Affiliates, in which case the party wishing to make such disclosure will, if
practicable under the circumstances, notify the other party of the proposed time
of issuance of such Press Release and consult with and allow the other party
reasonable time to comment on such Press Release in advance of its issuance.

 



CONFIDENTIALPage 4 of 5 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date by their duly authorized representatives.

 



The Car Flip Guys   INCT, INC.           By: /s/ Ean Martin   By: /s/ Gregory
Martin Name:

Ean Martin

  Name:

Gregory Martin

Title:

Proprietor

  Title:

President & Chief Executive Officer

          Date: 05-26-17   Date: 05-26-17

 

 



CONFIDENTIAL Page 5 of 5  



 

 

